          Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 1 of 25



                                          SUBSCRIPTION AGREEMENT

Sustainable Opportunities Acquisition Corp.
1601 Bryan Street, Suite 4141
Dallas, Texas 75201

Ladies and Gentlemen:

          This Subscription Agreement (this “Subscription Agreement”) is being entered into as of the date set forth
on the signature page hereto, by and between Sustainable Opportunities Acquisition Corp., a Cayman Islands
exempted company, which shall migrate and be continued from the Cayman Islands to British Columbia, Canada and
continued as a company in British Columbia prior to the closing of the Transaction (as defined herein) (“SOAC”), and
the undersigned subscriber (the “Investor”), in connection with the Business Combination Agreement, dated as of the
date hereof (as may be amended, supplemented or otherwise modified from time to time, the “Transaction
Agreement”), by and among SOAC, 1291924 B.C. Unlimited Liability Company, an unlimited liability company
existing under the laws of British Columbia, Canada, and DeepGreen Metals Inc., a company existing under the laws
of British Columbia, Canada (the “Company”), and the other parties thereto, pursuant to which, among other things,
SOAC will acquire all of the issued and outstanding shares in the capital of the Company in exchange for common
shares of SOAC, and the Company will become a wholly-owned subsidiary of SOAC, upon and subject to the plan of
arrangement and other terms and conditions set forth in the Transaction Agreement (the “Transaction”).

         In connection with the Transaction, SOAC is seeking commitments from interested investors to purchase,
contingent upon, and substantially concurrently with the closing of the Transaction, SOAC’s common shares
(the “Shares”), in a private placement for a purchase price of $10.00 per Share (the “Per Share Purchase Price”). On
or about the date of this Subscription Agreement, SOAC is entering into subscription agreements (the “Other
Subscription Agreements,” and together with this Subscription Agreement, the “Subscription Agreements”) with
certain other investors (the “Other Investors,” and together with the Investor, severally and not jointly, the
“Investors”), pursuant to which the Investors have agreed to purchase on the closing date of the Transaction, inclusive
of the Shares subscribed for by the Investor under this Subscription Agreement, an aggregate amount of up to
33,030,000 Shares, at the Per Share Purchase Price.

        The aggregate purchase price to be paid by the Investor for the subscribed Shares (as set forth on the signature
page hereto) is referred to herein as the “Subscription Amount.”

        In connection therewith, and in consideration of the foregoing and the mutual representations, warranties and
covenants, and subject to the conditions, set forth herein, and intending to be legally bound hereby, each of the Investor
and SOAC acknowledges and agrees as follows:

         1.        Subscription. The Investor hereby irrevocably subscribes for and agrees to purchase from SOAC,
and SOAC agrees to issue and sell to the Investor, the number of Shares set forth on the signature page of this
Subscription Agreement on the terms and subject to the conditions provided for herein. The Investor acknowledges
and agrees that SOAC reserves the right to accept or reject the Investor’s subscription for the Shares for any reason or
for no reason, in whole or in part, at any time prior to its acceptance, and the same shall be deemed to be accepted by
SOAC only when this Subscription Agreement is signed by a duly authorized person by or on behalf of SOAC; SOAC
may do so in counterpart form.

          2.        Closing. The closing of the sale of the Shares contemplated hereby (the “Closing”) is contingent
upon the substantially concurrent consummation of the Transaction. The Closing shall occur on the date of, and
substantially concurrently with and conditioned upon the effectiveness of, the Transaction. Upon (a) satisfaction or
waiver of the conditions set forth in Section 4 below and (b) delivery of written notice from (or on behalf of) SOAC
to the Investor (the “Closing Notice”) that SOAC reasonably expects all conditions to the closing of the Transaction
to be satisfied or waived on a date that is not less than five (5) business days from the date on which the Closing Notice
is delivered to the Investor, the Investor shall deliver to SOAC, one (1) business day prior to the closing date specified
in the Closing Notice (the “Closing Date”), (i) the Subscription Amount by wire transfer of United States dollars in
immediately available funds to the account(s) specified by SOAC in the Closing Notice and (ii) any other information
that is reasonably requested in the Closing Notice in order for SOAC to issue the Investor’s Shares, including, without
          Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 2 of 25
                                                                                                    CONFIDENTIAL


limitation, the legal name of the person in whose name such Shares are to be issued and a duly executed Internal
Revenue Service Form W-9 or W-8, as applicable. On the Closing Date, SOAC shall issue a number of Shares to the
Investor set forth on the signature page to this Subscription Agreement and subsequently cause such Shares to be
registered in book entry form, free and clear of any liens or other restrictions whatsoever (other than those arising
under state, provincial or federal securities laws or under the organizational documents of SOAC) in the name of the
Investor (or its nominee in accordance with the Investor’s instructions) or to a custodian designated by the Investor,
as applicable, on SOAC’s share register; provided, however, that SOAC’s obligation to issue the Shares to the Investor
is contingent upon SOAC having received the Subscription Amount in full accordance with this Section 2. If the
Closing does not occur within five (5) business days following the Closing Date specified in the Closing Notice,
SOAC shall promptly (but not later than one (1) business day thereafter) return the Subscription Amount in full to the
Investor; provided, that unless this Subscription Agreement has been terminated pursuant to Section 9 hereof, such
return of funds shall not terminate this Subscription Agreement or relieve the Investor of its obligations to purchase
the Shares at the Closing in the event SOAC delivers a subsequent Closing Notice in connection with this Section 2.
For purposes of this Subscription Agreement, “business day” shall mean a day other than a Saturday, Sunday or other
day on which the principal offices of the Securities Exchange Commission in Washington, D.C. and of the British
Columbia Securities Commission do not accept filings, or, in the case of determining a date when any payment is due,
any day on which the commercial banks in New York, New York or Vancouver, British Columbia are authorized or
required by law to close.

         3.        Legends. Each book entry for the Investor’s Shares shall contain a notation, and each certificate (if
any) evidencing the Investor’s Shares shall be stamped or otherwise imprinted with a legend, in substantially the
following form, and in the event that no physical certificates are issued, the below constitutes written notice of the
legend restriction under applicable Canadian Securities Laws (as defined below):

                  THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
                  UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
                  OF ANY STATE OR OTHER JURISDICTION, AND NEITHER THE SECURITIES NOR ANY
                  INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
                  OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
                  STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
                  REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF
                  COUNSEL, IS AVAILABLE.

                  UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF
                  THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4
                  MONTHS AND A DAY AFTER THE LATER OF: (i) THE DISTRIBUTION DATE, AND
                  (ii) THE DATE THE ISSUER BECAME A REPORTING ISSUER IN ANY PROVINCE OR
                  TERRITORY OF CANADA.

         4.       Closing Conditions.

                  a.        The obligation of the parties hereto to consummate the purchase and sale of the Shares
pursuant to this Subscription Agreement is subject to the following conditions:

                           (i)      no applicable governmental authority shall have enacted, issued, promulgated,
                  enforced or entered any judgment, order, law, rule or regulation (whether temporary, preliminary or
                  permanent) which is then in effect and has the effect of making the consummation of the transactions
                  contemplated hereby illegal or otherwise restraining or prohibiting consummation of the
                  transactions contemplated hereby, and no governmental authority shall have instituted a proceeding
                  seeking to impose any such prevention or prohibition; and

                           (ii)       all conditions precedent to the closing of the Transaction under the Transaction
                  Agreement shall have been satisfied or waived (as determined by the parties to the Transaction
                  Agreement and other than those conditions under the Transaction Agreement which, by their nature,
                  are to be fulfilled at the closing of the Transaction, including to the extent that any such condition
                  is dependent upon the consummation of the purchase and sale of the Shares pursuant to this

                                                           2
740284302.1
          Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 3 of 25
                                                                                                         CONFIDENTIAL


                   Subscription Agreement) and the closing of the Transaction shall be scheduled to occur concurrently
                   with or on the same date as the Closing Date.

                  b.        The obligation of SOAC to consummate the issuance and sale of the Shares pursuant to
this Subscription Agreement shall be subject to the conditions that (i) all representations and warranties of the Investor
contained in this Subscription Agreement are true and correct in all material respects at and as of the Closing Date
(unless they specifically speak as of an earlier date in which case they shall be true and correct in all material respects
as of such date), and the Investor hereby acknowledges that the consummation of the Closing shall constitute a
reaffirmation by the Investor of each of the representations and warranties of the Investor contained in this
Subscription Agreement as of the Closing Date and (ii) all obligations, covenants and agreements of the Investor
required to be performed by it at or prior to the Closing Date shall have been performed in all material respects.

                   c.       The obligation of the Investor to consummate the purchase of the Shares pursuant to this
Subscription Agreement shall be subject to the following conditions: (i) all representations and warranties of SOAC
contained in this Subscription Agreement shall be true and correct in all material respects (other than representations
and warranties that are qualified as to materiality or Material Adverse Effect (as defined herein), which representations
and warranties shall be true in all respects) at and as of the Closing Date (unless they specifically speak as of an earlier
date in which case they shall be true and correct in all material respects as of such date), and SOAC hereby
acknowledges that the consummation of the Closing shall constitute a reaffirmation by SOAC of each of the
representations and warranties of SOAC contained in this Subscription Agreement as of the Closing Date and (ii) all
obligations, covenants and agreements of SOAC required by the Subscription Agreement to be performed by it at or
prior to the Closing Date shall have been performed in all material respects.

         5.       Further Assurances. At or prior to the Closing Date, each of SOAC, the Company and the Investor
shall execute and deliver such additional documents and take such additional actions as the parties reasonably may
deem to be practical and necessary in order to consummate the subscription as contemplated by this Subscription
Agreement. Prior to or at the Closing, the Investor shall deliver to SOAC a duly completed and executed Internal
Revenue Service Form W-9 or appropriate Form W-8, as applicable.

         6.       SOAC Representations and Warranties. For purposes of this Section 5, the term “SOAC” shall refer
to SOAC as of the date hereof and, for purposes of only the representations contained in paragraphs (h), (i), and (j) of
this Section 6 and to the extent such representations and warranties are made as of the date of the closing of the
Transaction, the combined company after giving effect to the Transaction. SOAC represents and warrants to the
Investor that:

                  a.        SOAC is an exempted company duly incorporated, validly existing and in good standing
under the laws of the Cayman Islands. SOAC has all power (corporate or otherwise) and authority to own, lease and
operate its properties and conduct its business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement. As of the Closing Date, SOAC will be duly incorporated, validly
existing as a corporation and in good standing under the laws of British Columbia, Canada.

                   b.        As of the Closing Date, the Shares will be duly authorized and, when issued and delivered
to the Investor against full payment therefor in accordance with the terms of this Subscription Agreement, the Shares
will be validly issued, fully paid and non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under SOAC’s certificate of incorporation (as adopted on the Closing Date) or
under the Business Corporations Act (British Columbia).

                    c.        This Subscription Agreement has been duly authorized, executed and delivered by SOAC
and, assuming that this Subscription Agreement constitutes the valid and binding agreement of the Investor, this
Subscription Agreement is enforceable against SOAC in accordance with its terms, except as may be limited or
otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, or (ii) principles of equity, whether considered at law or equity.

                 d.       The execution, delivery and performance of the transaction contemplated by this
Agreement, including issuance and sale of the Shares, and the compliance by SOAC with all of the provisions of this
Subscription Agreement and the consummation of the transactions contemplated by this Subscription Agreement will

                                                              3
740284302.1
          Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 4 of 25
                                                                                                        CONFIDENTIAL


(x) be substantially done in accordance with the rules of The New York Stock Exchange (the “NYSE”) and (y) will
not conflict with or result in a breach or violation of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance upon any of the property or assets of SOAC or
any of its subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which SOAC or any of its subsidiaries is a party or by which SOAC or any of its
subsidiaries is bound or to which any of the property or assets of SOAC is subject that would reasonably be expected
to have a material adverse effect on the business, properties, assets, prospects, liabilities, financial condition or results
of operations of SOAC and its subsidiaries, taken as a whole (a “Material Adverse Effect”) or materially affect the
validity of the Shares or the legal authority of SOAC to timely comply in all material respects with the terms of this
Subscription Agreement; (ii) result in any violation of the provisions of the organizational documents of SOAC; or
(iii) result in any violation of any statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over SOAC or any of its properties that would reasonably be
expected to have a Material Adverse Effect or materially affect the validity of the Shares or the legal authority of
SOAC to comply in all material respects with this Subscription Agreement.

                    e.        As of their respective filing dates, all reports (the “SEC Reports”) required to be filed by
SOAC with the U.S. Securities and Exchange Commission (the “SEC”) complied in all material respects with the
applicable requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations of the SEC promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The financial statements of SOAC included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing and fairly present in all material respects the financial position of SOAC as of
and for the dates thereof and the results of operations and cash flows for the periods then ended, subject, in the case
of unaudited statements, to normal, year-end audit adjustments. A copy of each SEC Report is available to the Investor
via the SEC’s EDGAR system. There are no outstanding or unresolved comments in comment letters received by
SOAC from the staff of the Division of Corporation Finance of the SEC with respect to any of the SEC Reports.

                   f.         Assuming the accuracy of the Investor’s representations and warranties set forth in
Section 7, no registration under the Securities Act or filing of a prospectus under applicable Canadian Securities Laws
is required for the offer and sale of the Shares by SOAC to the Investor hereunder. The Shares (i) were not offered by
any form of general solicitation or general advertising and (ii) are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any state securities laws or under any Canadian
Securities Laws.

                   g.        Except for placement fees payable to Citigroup Global Markets Inc., Nomura Securities
International, Inc. and Fearnley Securities, Inc., in their capacity as placement agents for the offer and sale of the
Shares (in such capacity, collectively, the “Placement Agents”), which fees are payable by SOAC, SOAC has not
paid, and is not obligated to pay, any brokerage, finder’s or other commission or similar fee in connection with its
issuance and sale of the Shares, including, for the avoidance of doubt, any fee or commission payable to any
stockholder or affiliate of SOAC.

                   h.      SOAC is in compliance with all applicable law, except where such non-compliance would
not have a Material Adverse Effect. SOAC has not received any written communication from a governmental entity
that alleges that SOAC is not in compliance with or is in default or violation of any applicable law, except where such
non-compliance, default or violation would not be reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect.

                   i.        Except for such matters as have not had and would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect, there is no (i) action, suit, claim or other proceeding, in
each case by or before any governmental authority pending, or, to the knowledge of SOAC, threatened against SOAC
or (ii) judgment, decree, injunction, ruling or order of any governmental entity or arbitrator outstanding against SOAC.

                j.      SOAC is not, and immediately after receipt of payment for the Shares will not be, an
“investment company” within the meaning of the Investment Company Act of 1940, as amended.

                                                             4
740284302.1
          Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 5 of 25
                                                                                                        CONFIDENTIAL


                   k.      SOAC is not in default or violation (and no event has occurred which, with notice or the
lapse of time or both, would constitute a default or violation) of any term, condition or provision of (i) SOAC’s charter
documents, (ii) any loan or credit agreement, note, bond, mortgage, indenture, lease or other agreement, permit,
franchise or license to which SOAC is now a party or by which SOAC’s properties or assets are bound or (iii) any
statute or any judgment, order, rule or regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over SOAC or any of its properties, except, in the case of clauses (ii) and (iii), for defaults or
violations that have not had and would not be reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect.

                     l.      Other than the Other Subscription Agreements, the Transaction Agreement and any other
agreement contemplated by the Transaction Agreement, SOAC has not entered into any side letter or similar
agreement with any Other Investor or any other investor in connection with such Other Investor’s or investor’s direct
or indirect investment in SOAC (other than any side letter or similar agreement relating to the transfer to any investor
of (i) securities of SOAC by existing securityholders of SOAC, which may be effectuated as a forfeiture to SOAC and
reissuance, or (ii) securities to be issued to the direct or indirect securityholders of the Company pursuant to the
Transaction Agreement). No Other Subscription Agreement includes terms and conditions that are materially more
advantageous to any such Other Investor than the Investor hereunder, and such Other Subscription Agreements have
not been amended or modified in any material respect following the date of this Subscription Agreement.

                   m.        SOAC is not required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal, state, local or other governmental authority,
self-regulatory organization or other person in connection with the execution, delivery and performance by SOAC of
this Subscription Agreement (including, without limitation, the issuance of the Shares), other than (i) filings with the
SEC, (ii) filings required by applicable state securities laws, (iii) filings required by NYSE, or such other applicable
stock exchange on which SOAC’s common equity is then listed, and (iv) filings, the failure of which to obtain would
not be reasonably likely to have, individually or in the aggregate, a Material Adverse Effect.

                    n.      As of the date of this Subscription Agreement, the authorized capital stock of SOAC
consists of 300,000,000 Class A ordinary shares, par value $0.0001 per share (the “Class A Shares”), 30,000,000 Class
B ordinary shares, par value $0.0001 per share (the “Class B Shares”), and 1,000,000 preference shares, par value
$0.0001 per share. As of the date of this Subscription Agreement, (i) 30,000,000 Class A Shares are issued and
outstanding, (ii) 7,500,00 Class B Shares are issued and outstanding, (iii) 9,500,000 private placement warrants, and
(iv) 15,000,000 public warrants are outstanding. All (i) issued and outstanding Class A Shares and Class B Shares
have been duly authorized and validly issued, are fully paid and are non-assessable and are not subject to preemptive
rights and (ii) outstanding warrants have been duly authorized and validly issued, are fully paid and are not subject to
preemptive rights. Except as set forth above and pursuant to the Transaction Agreement and the other agreements and
arrangements referred to therein or in the SEC Reports, as of the date hereof, there are no outstanding options, warrants
or other rights to subscribe for, purchase or acquire from SOAC any Class A Shares, Class B Shares or other equity
interests in SOAC, or securities convertible into or exchangeable or exercisable for such equity interests.

        7.      Investor Representations and Warranties. The Investor represents and warrants to, and covenants
with, SOAC and the Placement Agents that:

                    a.        If the Investor is, or is subscribing for the account or benefit of, a person in the United
States or a U.S. Person (as defined in Rule 902(k) of Regulation S), the Investor or each of the funds managed by or
affiliated with the Investor for which the Investor is acting as nominee, as applicable (i) is a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act), or an institutional “accredited investor” (within the meaning
of Rule 501(a) (1), (2), (3), (7), (8) or (9) under the Securities Act), in each case, satisfying the applicable requirements
set forth on Schedule A, (ii) is acquiring the Shares only for his, her or its own account and not for the account of
others, or if the Investor is subscribing for the Shares as a fiduciary or agent for one or more investor accounts, the
Investor has full investment discretion with respect to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner of each such account, and (iii) is
not acquiring the Shares with a view to, or for offer or sale in connection with, any distribution thereof in violation of
the Securities Act (and shall provide the requested information set forth on Schedule A). The Investor is not an entity
formed for the specific purpose of acquiring the Shares and (i) is an “institutional account” as defined by FINRA Rule



                                                             5
740284302.1
          Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 6 of 25
                                                                                                     CONFIDENTIAL


4512(c) or (ii) the investment manager, fiduciary, or agent that has been delegated investment decision making
authority for the Investor is an “institutional account” as defined by FINRA Rule 4512(c).

                   b.       The Investor acknowledges and agrees that SOAC may complete additional financings in
the future to develop its business and fund its ongoing development, and such future financings may have a dilutive
effect on current securityholders of SOAC, including the Investor, but there is no assurance that such financing will
be available, on reasonable terms or at all, and if not available, SOAC may be unable to fund its ongoing development.

                    c.      The Investor acknowledges and agrees that the Shares are being offered in a transaction
not involving any public offering within the meaning of the Securities Act and that the Shares have not been registered
under the Securities Act. The Investor acknowledges and agrees that the Shares may not be offered, resold, transferred,
pledged or otherwise disposed of by the Investor absent an effective registration statement under the Securities Act
except (i) to SOAC or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that occur outside the
United States within the meaning of Regulation S under the Securities Act or (iii) pursuant to another applicable
exemption from the registration requirements of the Securities Act, and in each of clauses (i) and (iii) in accordance
with any applicable securities laws of the states and other jurisdictions of the United States, and that any certificates
representing the Shares shall contain the restrictive legend to such effect outlined in Section 3 hereof. The Investor
acknowledges and agrees that the Shares will be subject to transfer restrictions and, as a result of these transfer
restrictions, the Investor may not be able to readily offer, resell, transfer, pledge or otherwise dispose of the Shares
and may be required to bear the financial risk of an investment in the Shares for an indefinite period of time. The
Investor acknowledges and agrees that the Shares will not be eligible for offer, resale, transfer, pledge or disposition
pursuant to Rule 144 promulgated under the Securities Act (“Rule 144”) until at least one year from the Closing Date.
The Investor acknowledges and agrees that it has been advised to consult legal counsel and tax and accounting advisors
prior to making any offer, resale, transfer, pledge or disposition of any of the Shares.

                   d.        The Investor acknowledges and agrees that the Investor is purchasing the Shares directly
from SOAC. The Investor further acknowledges that there have been no representations, warranties, covenants and
agreements made to the Investor by or on behalf of SOAC, the Company, any of their respective affiliates or any
control persons, officers, directors, employees, partners, agents or representatives of any of the foregoing or any other
person or entity, expressly or by implication, other than those representations, warranties, covenants and agreements
of SOAC expressly set forth in Section 6 of this Subscription Agreement.

                     e.       The Investor acknowledges that no person has made any written or oral representations (i)
that any person will resell or repurchase the Shares; (ii) that any person will refund the purchase price of the Shares;
or (iii) as to the future price or value of the Shares.

                f.       The Investor’s acquisition and holding of the Shares will not constitute or result in a non-
exempt prohibited transaction under Section 406 of the Employee Retirement Income Security Act of 1974, as
amended, Section 4975 of the Internal Revenue Code of 1986, as amended, or any applicable similar law.

                  g.        The Investor is not, and is not acting on behalf of, (i) an “employee benefit plan” subject
to Title I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (ii) an individual
retirement account or annuity or other “plan” that is subject to Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”), (iii) any entity or account that is deemed under the Department of Labor regulation codified
at 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA, to include “plan assets” of any “employee benefit
plan” subject to ERISA or “plan” subject to Code §4975, or (iv) any other plan subject to non-U.S., state, local or
other federal laws or regulations that are substantially similar to the foregoing provisions of ERISA or the Code.

                   h.       The Investor acknowledges and agrees that the Investor has received such information as
the Investor deems necessary in order to make an investment decision with respect to the Shares, including, with
respect to SOAC, the Transaction and the business of the Company and its subsidiaries. Without limiting the generality
of the foregoing, the Investor acknowledges that Investor has had the opportunity to review SOAC’s filings with the
SEC. The Investor acknowledges and agrees that the Investor and the Investor’s professional advisor(s), if any, have
had the full opportunity to ask such questions, receive such answers and obtain such information as the Investor and
such Investor’s professional advisor(s), if any, have deemed necessary to make an investment decision with respect to
the Shares.

                                                           6
740284302.1
          Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 7 of 25
                                                                                                      CONFIDENTIAL


                   i.        The Investor became aware of this offering of the Shares solely by means of direct contact
between the Investor and SOAC, the Company or a representative of SOAC or the Company, and the Shares were
offered to the Investor solely by direct contact between the Investor and SOAC, the Company or a representative of
SOAC or the Company. The Investor did not become aware of this offering of the Shares, nor were the Shares offered
to the Investor, by any other means. The Investor acknowledges that the Shares (i) were not offered by any form of
general solicitation or general advertising and (ii) are not being offered in a manner involving a public offering under,
or in a distribution in violation of, the Securities Act, or any state securities laws. The Investor acknowledges that it
is not relying upon, and has not relied upon, any statement, representation or warranty made by any person, firm or
corporation (including, without limitation, SOAC, the Company, the Placement Agents, any of their respective
affiliates or any control persons, officers, directors, employees, partners, agents or representatives of any of the
foregoing), other than the representations and warranties of SOAC contained in Section 6 of this Subscription
Agreement, in making its investment or decision to invest in SOAC.

                   j.        The Investor acknowledges that it is aware that there are substantial risks incident to the
purchase and ownership of the Shares, including those set forth in SOAC’s filings with the SEC. The Investor is a
sophisticated investor, has such knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares, and the Investor has sought such accounting, legal and
tax advice as the Investor has considered necessary to make an informed investment decision. The Investor (or the
investment manager, fiduciary, or agent that has been delegated decision-making authority on behalf of Investor) has
made its own assessment and has satisfied itself concerning relevant tax and other economic considerations relative
to its purchase of the Shares and acknowledges that the Investor shall be responsible for any of the Investor’s tax
liabilities that may arise as a result of the transactions contemplated by this Subscription Agreement, and that SOAC
has not provided any tax advice or any other representation or guarantee regarding the tax consequences of the
transactions contemplated by this Subscription Agreement. The Investor will not look to the Placement Agents for all
or part of any such loss or losses the Investor may suffer, is able to sustain a complete loss on its investment in the
Shares, has no need for liquidity with respect to its investment in the Shares and has no reason to anticipate any change
in circumstances, financial or otherwise, which may cause or require any sale or distribution of all or any part of the
Shares.

                    k.        Alone, or together with any professional advisor(s), the Investor has adequately analyzed
and fully considered the risks of an investment in the Shares and determined that the Shares are a suitable investment
for the Investor and that the Investor is able at this time and in the foreseeable future to bear the economic risk of a
total loss of the Investor’s investment in SOAC. The Investor acknowledges specifically that a possibility of total loss
exists.

                   l.       In making its decision to purchase the Shares, the Investor has relied solely upon
independent investigation made by the Investor. Without limiting the generality of the foregoing, the Investor has not
relied on any statements or other information provided by or on behalf of the Placement Agents or any of their
respective affiliates or any control persons, officers, directors, employees, partners, agents or representatives of any
of the foregoing concerning SOAC, the Company, the Transaction, the Transaction Agreement, this Subscription
Agreement or the transactions contemplated hereby or thereby, the Shares or the offer and sale of the Shares. The
Placement Agents shall not have any liability or obligation (including without limitation, for or with respect to any
losses, claims, damages, obligations, penalties, judgments, awards, liabilities, costs, expenses or disbursements
incurred by the Investor), whether in contract, tort or otherwise, to the Investor, in respect of the Transaction.

                    m.        The Investor acknowledges that the Placement Agents: (i) have not provided the Investor
with any information or advice with respect to the Shares, (ii) have not made or make any representation, express or
implied as to SOAC, the Company, the Company’s credit quality, the Shares or the Investor’s purchase of the Shares,
(iii) have not acted as the Investor’s financial advisor or fiduciary in connection with the issue and purchase of Shares,
(iv) may have acquired, or during the term of the Shares may acquire, non-public information with respect to the
Company, which, subject to the requirements of applicable law, the Investor agrees need not be provided to it, (v) may
have existing or future business relationships with SOAC and the Company (including, but not limited to, lending,
depository, risk management, advisory and banking relationships) and will pursue actions and take steps that it deems
or they deem necessary or appropriate to protect its or their interests arising therefrom without regard to the
consequences for a holder of Shares, and that certain of these actions may have material and adverse consequences
for a holder of Shares.

                                                            7
740284302.1
          Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 8 of 25
                                                                                                       CONFIDENTIAL


                     n.      The Investor acknowledges that it has not relied on the Placement Agents in connection
with its determination as to the legality of its acquisition of the Shares or as to the other matters referred to herein and
the Investor has not relied on any investigation that the Placement Agents, any of their affiliates or any person acting
on their behalf have conducted with respect to the Shares, SOAC or the Company. The Investor further acknowledges
that it has not relied on any information contained in any research reports prepared by the Placement Agents or any of
their affiliates.

                 o.       The Investor acknowledges and agrees that no federal, provincial or state agency, securities
commission or similar authority has reviewed, has passed upon or endorsed the merits of the offering of the Shares or
made any findings or determination as to the fairness of this investment, and that any representation to the contrary is
an offence.

                   p.        The Investor, if not an individual, has been duly formed or incorporated and is validly
existing and is in good standing under the laws of its jurisdiction of formation or incorporation, with power and
authority to enter into, deliver and perform its obligations under this Subscription Agreement.

                    q.       The execution, delivery and performance by the Investor of this Subscription Agreement
are within the powers of the Investor, have been duly authorized and will not constitute or result in a breach or default
under or conflict with any order, ruling or regulation of any court or other tribunal or of any governmental commission
or agency, or any agreement or other undertaking, to which the Investor is a party or by which the Investor is bound,
and, if the Investor is not an individual, will not violate any provisions of the Investor’s organizational documents,
including, without limitation, its incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription Agreement is genuine, and the
signatory, if the Investor is an individual, has legal competence and capacity to execute the same or, if the Investor is
not an individual, the signatory has been duly authorized to execute the same, and, assuming that this Subscription
Agreement constitutes the valid and binding obligation of SOAC, this Subscription Agreement constitutes a legal,
valid and binding obligation of the Investor, enforceable against the Investor in accordance with its terms except as
may be limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity.

                   r.         The Investor is not (i) a person or entity named on the List of Specially Designated
Nationals and Blocked Persons administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or in any Executive Order issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) owned, directly or indirectly, or controlled
by, or acting on behalf of, one or more persons that are named on the OFAC List; (iii) organized, incorporated,
established, located, resident or born in, or a citizen, national or the government, including any political subdivision,
agency or instrumentality thereof, of, Cuba, Iran, North Korea, Syria, the Crimea region of Ukraine or any other
country or territory embargoed or subject to substantial trade restrictions by the United States, (iv) a Designated
National as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (v) a non-U.S. shell bank or
providing banking services indirectly to a non-U.S. shell bank (each, a “Prohibited Investor”). The Investor agrees to
provide law enforcement agencies, if requested thereby, such records as required by applicable law, provided that the
Investor is permitted to do so under applicable law. If the Investor is a financial institution subject to the Bank Secrecy
Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT
Act”), and its implementing regulations (collectively, the “BSA/PATRIOT Act”), the Investor maintains policies and
procedures reasonably designed to comply with applicable obligations under the BSA/PATRIOT Act. To the extent
required, it maintains policies and procedures reasonably designed to ensure compliance with OFAC-administered
sanctions programs, including for the screening of its investors against the OFAC sanctions programs, including the
OFAC List. To the extent required by applicable law, the Investor maintains policies and procedures reasonably
designed to ensure that the funds held by the Investor and used to purchase the Shares were legally derived and were
not obtained, directly or indirectly, from a Prohibited Investor.

                   s.         No disclosure or offering document has been prepared by the Placement Agents or any of
their respective affiliates in connection with the offer and sale of the Shares.




                                                             8
740284302.1
          Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 9 of 25
                                                                                                      CONFIDENTIAL


                   t.       None of the Placement Agents, nor any of their respective affiliates nor any control
persons, officers, directors, employees, partners, agents or representatives of any of the foregoing have made any
independent investigation with respect to SOAC, the Company or its subsidiaries or any of their respective businesses,
or the Shares or the accuracy, completeness or adequacy of any information supplied to the Investor by SOAC.

                  u.       The Investor has or has commitments to have and, when required to deliver payment to
SOAC pursuant to Section 2 above, will have, sufficient funds to pay the Subscription Amount and consummate the
purchase and sale of the Shares pursuant to this Subscription Agreement.

                   v.       The funds used to purchase the Shares which will be advanced by the Investor to SOAC
hereunder will not represent proceeds of crime for the purposes of the Criminal Code (Canada) or the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) (collectively, “Anti-Money Laundering Laws”)
and the Investor acknowledges that SOAC may in the future be required by law to disclose the Investor’s name and
other information relating to this Subscription Agreement and the Investor’s subscription hereunder, on a confidential
basis, pursuant to the Anti-Money Laundering Laws and the legislation, regulations or instruments enacting Canadian
Economic Sanctions (as defined below). The Investor is not a person or entity identified on a list established under
any Anti-Money Laundering Law (including, without limitation, Section 83.05 of the Criminal Code (Canada)) and
the Investor is not a person or entity identified in the legislation or regulations enacting any economic or financial
sanctions, laws, regulations, embargoes, or restrictive measures imposed, administered or enforced by Canada,
including but not limited to, the provisions of the United Nations Act (Canada), the Special Economic Measures Act
(Canada) or any other economic sanctions laws administered by applicable Canadian regulatory authorities
(collectively, “Canadian Economic Sanctions”). To the best of its knowledge, none of the subscription funds to be
provided by the Investor: (i) have been or will be derived from or related to any activity that is deemed criminal under
the laws of Canada, the United States, or any other jurisdiction; or (ii) are being tendered on behalf of a person or
entity who has not been identified to the Investor, and the Investor will promptly notify SOAC if the Investor discovers
that any of such representations cease to be true and provide SOAC with appropriate information in connection
therewith; none of the funds the Investor is using to purchase the Shares are, to the knowledge of the Investor, proceeds
obtained or delivered, directly or indirectly, as a result of illegal activities.

                   w.       The Investor acknowledges and agrees that the sale and delivery of the Shares is
conditional upon such sale being exempt from the requirements under the securities laws and regulations of each of
the provinces and territories of Canada (“Canadian Securities Laws”) as to the filing and delivery of a prospectus and
that the Shares have not been qualified under a prospectus under Canadian Securities Laws. The Investor
acknowledges that SOAC, as of the date hereof, is not a “reporting issuer” in any jurisdiction in Canada, that the
Shares are subject to statutory resale restrictions under applicable Canadian Securities Laws of the province of which
the Investor resides (as applicable) and under other applicable Canadian Securities Laws which resale restrictions may
apply outside of Canada, and the Investor covenants that it will not resell the Shares except in compliance with such
laws

                  x.       If the Investor is located in or subject to the securities laws of a province or territory of
Canada:

                            (i)       the Investor (i) is an “accredited investor” (as defined in National Instrument 45-
                  106 – Prospectus Exemptions or Section 73.3(1) of the Securities Act (Ontario), as applicable) in
                  each case, satisfying the applicable requirements set forth on Schedule B, (ii) is acquiring the Shares
                  as principal for its own account and not as agent or for the benefit of any other person or is deemed
                  under National Instrument 45-106 – Prospectus Exemptions or the Securities Act (Ontario), as
                  applicable, to be purchasing the Shares as principal, (iii) was not created, and is not being used,
                  solely to purchase or hold securities as an “accredited investor”, (iv) is not acquiring the Shares with
                  a view to, or for offer or sale in connection with, any distribution thereof in violation of Canadian
                  Securities Laws, (v) is a “permitted client” (as defined in National Instrument 31-103 – Registration
                  Requirements, Exemptions and Ongoing Registrant Obligations) satisfying the applicable
                  requirements set forth on Schedule C, and (vi) has completed Schedule B and Schedule C hereto
                  and the information contained therein is accurate and complete.




                                                           9
740284302.1
         Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 10 of 25
                                                                                                         CONFIDENTIAL


                            (ii)      the Investor acknowledges receipt of the presentation entitled “ Revolutionizing
                   the Mineral Supply Chain for Fast Growing EV Demand – Investment summary for The Metals
                   Company, Inc.” dated March 4, 2021 (the “Investor Presentation”), including the “Notice to
                   Canadian Investors” therein, and that, except for the Investor Presentation, it has not received or
                   been provided with, nor has it requested, nor does it have any need to receive, any offering
                   memorandum (within the meaning of Canadian Securities Laws), any prospectus, sales or
                   advertising literature, or any other document describing or purporting to describe SOAC, its business
                   and affairs or the transactions contemplated herein (including the Transaction) which has been
                   prepared for delivery to, and review by , prospective investors in order to assist them in making an
                   investment decision in respect of the Shares.

                   y.        The Investor acknowledges that:

                            (i)      this Subscription Agreement requires the Investor to provide certain personal
                   information relating to the Investor to SOAC and the Placement Agents. Such information is being
                   collected and will be used by SOAC and the Placement Agents for the purposes of completing the
                   offering, which includes, without limitation, determining the Investor’s eligibility to purchase the
                   Shares under applicable securities laws, preparing and registering certificates representing securities
                   or arranging for non-certificated, electronic delivery of same, and completing filings required by
                   any securities regulatory authority or stock exchange. Such personal information may be disclosed
                   by SOAC or the Placement Agents to (a) securities regulatory authorities and stock exchanges, (b)
                   SOAC’s registrar and transfer agent, (c) any government agency, board or other entity and (d) any
                   of the other parties involved in the offering, including the legal counsel of SOAC, and may be
                   included in record books in connection with the offering. By executing this Subscription Agreement,
                   the Investor expressly consents to the foregoing collection, use and disclosure of such personal
                   information; and

                             (ii)      the Investor acknowledges being notified that if the Investor is resident or
                   otherwise subject to the applicable securities legislation of a jurisdiction in Canada: (i) SOAC or the
                   Placement Agents will deliver to the applicable securities regulatory authority or regulator certain
                   personal information pertaining to the Investor, including its full name, residential address and
                   telephone number, email address, the number of Shares purchased by the Investor, the aggregate
                   purchase price paid for such Shares, the prospectus exemption relied on and the date of distribution
                   of the Shares, (ii) such information is being collected indirectly by the applicable securities
                   regulatory authority or regulator under the authority granted to it in securities legislation, (iii) such
                   information is being collected for the purposes of the administration and enforcement of the
                   securities legislation of the local Canadian jurisdiction, and (iv) the Investor may contact the public
                   officials listed on Schedule D hereto with respect to questions about the security regulatory
                   authority’s or regulator’s indirect collection of such information.

                 z.       It is the express wish of the Investor that this Subscription Agreement and any related
documentation be drawn up in the English language only. Il est de la volonté expresse de l’investisseur que la présente
convention de souscription ainsi que toute documentation connexe soient rédigées en langue anglaise uniquement.

         8.        Registration Rights.

                     a.       In the event that the Shares are not registered in connection with the consummation of the
Transaction, SOAC agrees that, within forty-five (45) calendar days after the Closing Date, it will file with the SEC
(at its sole cost and expense) a registration statement registering the resale of the Shares (the “Registration Statement”),
and it shall use its commercially reasonable efforts to have the Registration Statement declared effective as soon as
practicable after the filing thereof , but no later than the earlier of (i) ninety (90) calendar days after the filing thereof
(or one hundred twenty (120) calendar days after the filing thereof if the SEC notifies SOAC that it will “review” the
Registration Statement) and (ii) ten (10) business days after SOAC is notified (orally or in writing, whichever is
earlier) by the SEC that the Registration Statement will not be “reviewed” or will not be subject to further review;
provided, however, that if such date falls on a Saturday, Sunday or other day that the SEC is closed for business, such
date shall be extended to the next business day on which the SEC is open for business. SOAC agrees to cause such

                                                             10
740284302.1
         Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 11 of 25
                                                                                                     CONFIDENTIAL


Registration Statement, or another shelf registration statement that includes the Shares to be sold pursuant to this
Subscription Agreement, to remain effective until the earliest of (i) the third anniversary of the Closing, (ii) the date
on which the Investor ceases to hold any Shares issued pursuant to this Subscription Agreement, or (iii) on the first
date on which the Investor is able to sell all of its Shares issued pursuant to this Subscription Agreement (or shares
received in exchange therefor) under Rule 144 within ninety (90) days without the public information required under
Rule 144(c)(i) (or Rule 144(i)(2), if applicable), volume or manner of sale limitations of such rule (such date, the “End
Date”). For as long as the Investor holds the Shares, SOAC will use commercially reasonable efforts to file all reports,
and provide all customary and reasonable cooperation, necessary to enable the Investor to resell the Shares pursuant
to the Registration Statement or Rule 144 of the Securities Act (when Rule 144 of the Securities Act becomes available
to the Investor), as applicable. Prior to the End Date, SOAC will use commercially reasonable efforts to qualify the
Shares for listing on the applicable stock exchange. The Investor agrees to disclose its ownership to SOAC upon
request to assist it in making the determination with respect to Rule 144 described in clause (iii) above. SOAC may
amend the Registration Statement so as to convert the Registration Statement to a Registration Statement on Form S-
3 at such time after SOAC becomes eligible to use such Form S-3. The Investor acknowledges and agrees that SOAC
may suspend the use of any such registration statement if it determines that in order for such registration statement
not to contain a material misstatement or omission, an amendment thereto would be needed to include information
that would at that time not otherwise be required in a current, quarterly, or annual report under the Exchange Act,
provided, that, (I) SOAC shall not so delay filing or so suspend the use of the Registration Statement for a period of
more than ninety (90) consecutive days or more than a total of one hundred-twenty (120) calendar days in any three
hundred sixty (360) day period and (II) SOAC shall use commercially reasonable efforts to make such Registration
Statement available for the sale by the Investor of such securities as soon as practicable thereafter. SOAC’s obligations
to include the Shares issued pursuant to this Subscription Agreement (or shares issued in exchange therefor) for resale
in the Registration Statement are contingent upon the Investor furnishing in writing to SOAC such information
regarding the Investor, the securities of SOAC held by the Investor and the intended method of disposition of such
Shares, which shall be limited to non-underwritten public offerings, as shall be reasonably requested by SOAC to
effect the registration of such Shares, and shall execute such documents in connection with such registration as SOAC
may reasonably request that are customary of a selling stockholder in similar situations.

                   b.        SOAC shall, notwithstanding any termination of this Subscription Agreement, indemnify,
defend and hold harmless Investor (to the extent a seller under the Registration Statement), the officers, directors,
trustees, agents, partners, members, managers, stockholders, affiliates, employees and investment advisers of each of
them, each person who controls Investor (within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, trustees, agents, partners, members, managers, stockholders, affiliates,
employees and investment advisers of each such controlling person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs (including, without limitation, reasonable out-
of-pocket costs of preparation and investigation and reasonable attorneys’ fees) and expenses (collectively, “Losses”),
as incurred, that arise out of or are based upon any untrue or alleged untrue statement of a material fact contained in
the Registration Statement, any prospectus included in the Registration Statement or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out of or relating to any omission or
alleged omission to state a material fact required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading, except insofar as the same are caused by or contained in any information furnished in
writing to SOAC by or on behalf of the Investor expressly for use therein.

                   c.        Investor shall, severally and not jointly with any other Investor, indemnify and hold
harmless SOAC, its directors, officers, agents and employees, each person who controls SOAC (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, to the fullest extent permitted by applicable law, from and against all Losses,
as incurred, arising out of or are based upon any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any prospectus included in the Registration Statement, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary to make the statements therein (in the
case of any prospectus, or any form of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading to the extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding Investor furnished in writing to SOAC by Investor expressly for use therein.
In no event shall the liability of Investor be greater in amount than the dollar amount of the net proceeds received by

                                                           11
740284302.1
         Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 12 of 25
                                                                                                       CONFIDENTIAL


Investor upon the sale of the Shares giving rise to such indemnification obligation. Notwithstanding the
forgoing, Investor’s indemnification obligations shall not apply to amounts paid in settlement of any Losses or action
if such settlement is effected without the prior written consent of Investor (which consent shall not be unreasonably
withheld, conditioned or delayed).


          9.        Termination. This Subscription Agreement shall terminate and be void and of no further force and
effect, and all rights and obligations of the parties hereunder shall terminate without any further liability on the part
of any party in respect thereof, upon the earliest to occur of (a) such date and time as the Transaction Agreement is
terminated in accordance with its terms prior to the occurrence of the Transaction Closing, (b) upon the mutual written
agreement of each of the parties hereto and the Company to terminate this Subscription Agreement, (c) thirty (30)
days after the Termination Date (as defined in the Transaction Agreement), if the Closing has not occurred by such
date other than as a result of a breach of Investor’s obligations hereunder, or (d) if any of the conditions to Closing set
forth in Section 4 of this Subscription Agreement are (i) not satisfied or waived prior to the Closing or (ii) not capable
of being satisfied on the Closing and, in each case of (i) and (ii), as a result thereof, the transactions contemplated by
this Subscription Agreement will not be and are not consummated at the Closing (the termination events described in
clauses (a)–(d) above, collectively, the “Termination Events”); provided that nothing herein will relieve any party
from liability for any willful breach hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising from any such willful breach. SOAC shall
notify the Investor in writing of the termination of the Transaction Agreement as promptly as practicable after the
termination of such agreement. Upon the occurrence of any Termination Event, this Subscription Agreement shall be
void and of no further effect and any monies paid by the Investor to SOAC in connection herewith shall promptly (and
in any event within one (1) business day) following the Termination Event be returned to the Investor.

          10.       Trust Account Waiver. The Investor acknowledges that SOAC is a blank check company with the
powers and privileges to effect a merger, asset acquisition, reorganization or similar business combination involving
SOAC and one or more businesses or assets. The Investor further acknowledges that, as described in SOAC’s
prospectus relating to its initial public offering dated March 17, 2020 (the “Prospectus”) available at www.sec.gov,
substantially all of SOAC’s assets consist of the cash proceeds of SOAC’s initial public offering and private placement
of its securities, and substantially all of those proceeds have been deposited in a trust account (the “Trust Account”)
for the benefit of SOAC, its public shareholders and the underwriters of SOAC’s initial public offering. Except with
respect to interest earned on the funds held in the Trust Account that may be released to SOAC to pay its tax obligations
and to fund certain of its working capital requirements, the cash in the Trust Account may be disbursed only for the
purposes set forth in the Prospectus. For and in consideration of SOAC entering into this Subscription Agreement, the
receipt and sufficiency of which are hereby acknowledged, the Investor hereby irrevocably waives any and all right,
title and interest, or any claim of any kind it has or may have in the future, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account as a result of, or arising out of, this Subscription
Agreement; provided, however, that nothing in this Section 10 shall be deemed to limit the Investor’s right, title,
interest or claim to any monies held in the Trust Account by virtue of its record or beneficial ownership of Shares
currently outstanding on the date hereof, pursuant to a validly exercised redemption right with respect to any such
Shares, except to the extent that the Investor has otherwise agreed with SOAC to not exercise such redemption right.

         11.      Miscellaneous.

                  a.        Neither this Subscription Agreement nor any rights that may accrue to the parties hereunder
(other than the Shares acquired hereunder, if any) may be transferred or assigned without the prior written consent of
each of the other parties hereto; provided that (i) this Subscription Agreement and any of the Investor’s rights and
obligations hereunder may be assigned to any fund or account managed by the same investment manager as the
Investor or by an affiliate (as defined in Rule 12b-2 of the Exchange Act) of such investment manager without the
prior consent of SOAC and (ii) the Investor's rights under Section 8 may be assigned to an assignee or transferee of
the Shares; provided further that prior to such assignment any such assignee shall agree in writing to be bound by the
terms hereof; provided, that no assignment pursuant to clause (i) of this Section 11 shall relieve the Investor of its
obligations hereunder.

                b.       SOAC may request from the Investor such additional information as SOAC may
reasonably deem necessary to register the resale of the Shares and evaluate the eligibility of the Investor to acquire

                                                            12
740284302.1
         Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 13 of 25
                                                                                                        CONFIDENTIAL


the Shares, and the Investor shall promptly provide such information as may reasonably be requested to the extent
readily available; provided, that, SOAC agrees to keep any such information provided by Investor confidential except
(i) as necessary to include in any registration statement SOAC is required to file hereunder, (ii) as required by the
federal securities law or pursuant to other routine proceedings of regulatory authorities or (iii) to the extent such
disclosure is required by law, at the request of the staff of the SEC or regulatory agency or under the regulations of
any national securities exchange on which SOAC’s securities are listed for trading. The Investor acknowledges and
agrees that if it does not provide SOAC with such requested information, SOAC may not be able to register the
Investor's Shares for resale pursuant to Section 8 hereof. The Investor acknowledges that SOAC may file a copy of
this Subscription Agreement (or a form of this Subscription Agreement) with the SEC as an exhibit to a periodic report
or a registration statement of SOAC.

                  c.       The Investor acknowledges that SOAC, the Company, the Placement Agents and others
will rely on the acknowledgments, understandings, agreements, representations and warranties contained in this
Subscription Agreement, including Schedule A hereto. Prior to the Closing, the Investor agrees to promptly notify
SOAC, the Company and the Placement Agents if any of the acknowledgments, understandings, agreements,
representations and warranties set forth in Section 7 above are no longer accurate in any material respect (other than
those acknowledgments, understandings, agreements, representations and warranties qualified by materiality, in which
case the Investor shall notify SOAC and the Placement Agents if they are no longer accurate in any respect). The
Investor acknowledges and agrees that each purchase by the Investor of Shares from SOAC will constitute a
reaffirmation of the acknowledgments, understandings, agreements, representations and warranties herein (as
modified by any such notice) by the Investor as of the time of such purchase.

                   d.        SOAC, the Company and the Placement Agents are each entitled to rely upon this
Subscription Agreement and each is irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official inquiry with respect to the matters covered
hereby; provided, however, that the foregoing clause of this Section 11.d shall not give the Company or the Placement
Agents any rights other than those expressly set forth herein and, without limiting the generality of the foregoing and
for the avoidance of doubt, in no event shall the Company be entitled to rely on any of the representations and
warranties of SOAC set forth in this Subscription Agreement.

                 e.      All of the agreements, representations and warranties made by each party hereto in this
Subscription Agreement shall survive the Closing.

                  f.        This Subscription Agreement may not be modified, waived or terminated (other than
pursuant to the terms of Section 9 above) except by an instrument in writing, signed by each of the parties hereto,
provided, however, that no modification or waiver by SOAC of the provisions of this Subscription Agreement shall
be effective without the prior written consent of the Company (other than modifications or waivers that are solely
ministerial in nature or otherwise immaterial and do not affect any economic or any other material term of this
Subscription Agreement). No failure or delay of either party in exercising any right or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of conduct, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of the parties hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have hereunder.

                   g.       This Subscription Agreement (including the schedule hereto) constitutes the entire
agreement, and supersedes all other prior agreements, understandings, representations and warranties, both written
and oral, among the parties, with respect to the subject matter hereof. Except as set forth in Section 9, Section 11.c,
Section 11.d, Section 11.f, this Section 11.g, the last sentence of Section 11.k and Section 12 with respect to the
persons specifically referenced therein, and Section 7 with respect to the Placement Agents, this Subscription
Agreement shall not confer any rights or remedies upon any person other than the parties hereto, and their respective
successors and assigns, and the parties hereto acknowledge that such persons so referenced are third party beneficiaries
of this Subscription Agreement with right of enforcement for the purposes of, and to the extent of, the rights granted
to them, if any, pursuant to the applicable provisions.

                   h.         Except as otherwise provided herein, this Subscription Agreement shall be binding upon,
and inure to the benefit of the parties hereto and their heirs, executors, administrators, successors, legal representatives,

                                                             13
740284302.1
         Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 14 of 25
                                                                                                       CONFIDENTIAL


and permitted assigns, and the agreements, representations, warranties, covenants and acknowledgments contained
herein shall be deemed to be made by, and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

                   i.      If any provision of this Subscription Agreement shall be adjudicated by a court of
competent jurisdiction to be invalid, illegal or unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or impaired thereby and shall continue in
full force and effect.

                   j.      This Subscription Agreement may be executed in one or more counterparts (including by
facsimile or electronic mail or in .pdf) and by different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and delivered shall be construed together
and shall constitute one and the same agreement.

                   k.       The parties hereto acknowledge and agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in accordance with their specific terms
or were otherwise breached. It is accordingly agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Subscription Agreement, without posting a bond or undertaking and without proof of
damages, to enforce specifically the terms and provisions of this Subscription Agreement, this being in addition to
any other remedy to which such party is entitled at law, in equity, in contract, in tort or otherwise.

                    l.       If any change in the number, type or classes of authorized shares of SOAC (including the
Shares), other than as contemplated by the Transaction Agreement or any agreement contemplated by the Transaction
Agreement, shall occur between the date hereof and immediately prior to the Closing by reason of reclassification,
recapitalization, stock split (including reverse stock split) or combination, exchange or readjustment of shares, or any
stock dividend, the number of Shares issued to the Investor shall be appropriately adjusted to reflect such change.

                   m.       This Subscription Agreement shall be governed by and construed in accordance with the
laws of the State of New York (regardless of the laws that might otherwise govern under applicable principles of
conflicts of laws thereof) as to all matters (including any action, suit, litigation, arbitration, mediation, claim, charge,
complaint, inquiry, proceeding, hearing, audit, investigation or reviews by or before any governmental entity related
hereto), including matters of validity, construction, effect, performance and remedies.

                     n.       Each party hereto, and any person asserting rights as a third party beneficiary may do so
only if he, she or it, irrevocably agrees that any action, suit or proceeding between or among the parties hereto, whether
arising in contract, tort or otherwise, arising in connection with any disagreement, dispute, controversy or claim arising
out of or relating to this Subscription Agreement or any related document or any of the transactions contemplated
hereby or thereby (“Legal Dispute”) shall be brought only to the exclusive jurisdiction of the courts of the State of
New York or the federal courts located in the State of New York, and each party hereto hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or that any such suit, action or proceeding
that is brought in any such court has been brought in an inconvenient forum. During the period a Legal Dispute that
is filed in accordance with this Section 11.n is pending before a court, all actions, suits or proceedings with respect to
such Legal Dispute or any other Legal Dispute, including any counterclaim, cross-claim or interpleader, shall be
subject to the exclusive jurisdiction of such court. Each party hereto and any person asserting rights as a third party
beneficiary may do so only if he, she or it hereby waives, and shall not assert as a defense in any Legal Dispute, that
(a) such party is not personally subject to the jurisdiction of the above named courts for any reason, (b) such action,
suit or proceeding may not be brought or is not maintainable in such court, (c) such party’s property is exempt or
immune from execution, (d) such action, suit or proceeding is brought in an inconvenient forum, or (e) the venue of
such action, suit or proceeding is improper. A final judgment in any action, suit or proceeding described in this
Section 11.n following the expiration of any period permitted for appeal and subject to any stay during appeal shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by
applicable laws. EACH OF THE PARTIES HERETO AND ANY PERSON ASSERTING RIGHTS AS A THIRD
PARTY BENEFICIARY MAY DO SO ONLY IF HE, SHE OR IT IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY

                                                            14
740284302.1
         Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 15 of 25
                                                                                                       CONFIDENTIAL


LEGAL DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM RELATING THERETO. IF THE SUBJECT
MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS
PROHIBITED, NO PARTY HERETO NOR ANY PERSON ASSERTING RIGHTS AS A THIRD PARTY
BENEFICIARY SHALL ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. FURTHERMORE, NO PARTY HERETO NOR ANY PERSON ASSERTING
RIGHTS AS A THIRD PARTY BENEFICIARY SHALL SEEK TO CONSOLIDATE ANY SUCH LEGAL
DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL
CANNOT BE WAIVED.

                   o.       Any notice or communication required or permitted hereunder to be given to the Investor
shall be in writing and either delivered personally, emailed or sent by overnight mail via a reputable overnight carrier,
or sent by certified or registered mail, postage prepaid, to such address(es) or email address(es) set forth on the
signature page hereto, and shall be deemed to be given and received (i) when so delivered personally, (ii) when sent,
with no mail undeliverable or other rejection notice, if sent by email, or (iii) three (3) business days after the date of
mailing to the address below or to such other address or addresses as the Investor may hereafter designate by notice
to SOAC.

          12.       Non-Reliance and Exculpation. The Investor acknowledges that it is not relying upon, and has not
relied upon, any statement, representation or warranty made by any person, firm or corporation (including, without
limitation, the Placement Agents, any of their respective affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing), other than the statements, representations and
warranties of SOAC expressly contained in Section 6 of this Subscription Agreement, in making its investment or
decision to invest in SOAC. The Investor acknowledges and agrees that none of (i) any other investor pursuant to this
Subscription Agreement or any other subscription agreement related to the private placement of the Shares (including
the investor’s respective affiliates or any control persons, officers, directors, employees, partners, agents or
representatives of any of the foregoing), (ii) the Placement Agents, their respective affiliates or any control persons,
officers, directors, employees, partners, agents or representatives of any of the foregoing, or (iii) any other party to the
Transaction Agreement or any Non-Party Affiliate (other than SOAC with respect to the previous sentence), shall
have any liability to the Investor, or to any other investor, pursuant to, arising out of or relating to this Subscription
Agreement or any other subscription agreement related to the private placement of the Shares, the negotiation hereof
or thereof or its subject matter, or the transactions contemplated hereby or thereby, including, without limitation, with
respect to any action heretofore or hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares or with respect to any claim (whether in tort, contract or otherwise) for breach of this
Subscription Agreement or in respect of any written or oral representations made or alleged to be made in connection
herewith, as expressly provided herein, or for any actual or alleged inaccuracies, misstatements or omissions with
respect to any information or materials of any kind furnished by SOAC, the Company, the Placement Agents or any
Non-Party Affiliate concerning SOAC, the Company, the Placement Agents, any of their controlled affiliates, this
Subscription Agreement or the transactions contemplated hereby. For purposes of this Subscription Agreement, “Non-
Party Affiliates” means each former, current or future officer, director, employee, partner, member, manager, direct
or indirect equityholder or affiliate of SOAC, the Company, any Placement Agent or any of SOAC’s, the Company’s
or any Placement Agent’s controlled affiliates or any family member of the foregoing.

         13.      Disclosure. SOAC shall, by 9:00 a.m., New York City time, on the first (1st) business day
immediately following the date of this Subscription Agreement, issue one or more press releases or file with the SEC
a Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms of the
transactions contemplated hereby and by the Other Subscription Agreements, the Transaction and any other material,
nonpublic information that SOAC has provided to the Investor at any time prior to the filing of the Disclosure
Document. Upon the issuance of the Disclosure Document, to the actual knowledge of SOAC, the Investor shall not
be in possession of any material, non-public information received from SOAC or any of its officers, directors, or
employees or agents, and the Investor shall no longer be subject to any confidentiality or similar obligations under
any current agreement, whether written or oral, with SOAC or any of its affiliates, relating to the transactions
contemplated by this Subscription Agreement. Notwithstanding anything in this Subscription Agreement to the
contrary, SOAC shall not publicly disclose the name of the Investor or any of its affiliates or advisers, or include the
name of the Investor or any of its affiliates or advisers in any press release or in any filing with the SEC or any

                                                            15
740284302.1
         Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 16 of 25
                                                                                                  CONFIDENTIAL


regulatory agency or trading market, without the prior written consent of the Investor, except (i) as required by the
federal securities law or pursuant to other routine proceedings of regulatory authorities, (ii) to the extent such
disclosure is required by law, at the request of the staff of the SEC or regulatory agency or under the regulations of
any national securities exchange on which SOAC’s securities are listed for trading or (iii) to the extent such
announcements or other communications contain only information previously disclosed in a public statement, press
release or other communication previously approved in accordance with this Section 13.

                                         [SIGNATURE PAGES FOLLOW]




                                                         16
740284302.1
Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 17 of 25
         Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 18 of 25
                                                                                              CONFIDENTIAL


         IN WITNESS WHEREOF, SOAC has accepted this Subscription Agreement as of the date set forth below.



                                                        SUSTAINABLE OPPORTUNITIES ACQUISITION CORP


                                                        By::
                                                        Name:
                                                           me:
                                                        Title:
                                                           le:


Date: 0DUFK



date above written




                                       [Signature Page to Subscription Agreement]
Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 19 of 25
        Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 20 of 25
                                                                                                    CONFIDENTIAL


                                                  SCHEDULE B


                     ELIGIBILITY REPRESENTATIONS OF CANADIAN INVESTOR
                              ACCREDITED INVESTOR CERTIFICATE

This Schedule must be completed by the Investor and forms a part of the Subscription Agreement to which it is
attached. All defined terms not specifically defined in this Certificate of Accredited Investor are defined in
Canadian Securities Laws.

(Check one or more, as applicable):

             (a)     (i)       except in Ontario, a Canadian financial institution, or a Schedule III bank; or
                     (ii)      in Ontario, a financial institution described in paragraph 73.1(1) of the Securities Act (Ontario)
                               (as detailed below),

             (b)     the Business Development Bank of Canada incorporated under the Business Development Bank of
                     Canada Act (Canada),

             (c)     a subsidiary of any person or company referred to in paragraphs (a) or (b), if the person or company owns
                     all of the voting securities of the subsidiary, except the voting securities required by law to be owned by
                     directors of that subsidiary,

             (d)     a person registered under the securities legislation of a province or territory of Canada as an adviser or
                     dealer, and in Ontario except as otherwise prescribed by applicable regulations,

             (e)     an individual registered under the securities legislation of a province or territory of Canada as a
                     representative of a person referred to in paragraph (d),

             (e.1)   an individual formerly registered under the securities legislation of a province or territory of Canada,
                     other than an individual formerly registered solely as a representative of a limited market dealer under one
                     or both of the Securities Act (Ontario) or the Securities Act (Newfoundland and Labrador),

             (f)     the Government of Canada or the government of a province or territory of Canada, or any crown
                     corporation, agency or wholly owned entity of the Government of Canada or the government of a
                     province or territory of Canada,

             (g)     a municipality, public board or commission in Canada and a metropolitan community, school board, the
                     Comité de gestion de la taxe scolaire de l’île de Montréal or an intermunicipal management board in
                     Québec,

             (h)     any national, federal, state, provincial, territorial or municipal government of or in any foreign
                     jurisdiction, or any agency of that government,

             (i)     a pension fund that is regulated by either the Office of the Superintendent of Financial Institutions
                     (Canada) or a pension commission or similar regulatory authority of a province or territory of Canada,

             (j)     [Intentionally deleted.]



             (j.1)   an individual who beneficially owns financial assets having an aggregate realizable value that, before
                     taxes but net of any related liabilities, exceeds CAD$5,000,000,
Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 21 of 25
                                                                                         CONFIDENTIAL


   (k)   [Intentionally deleted.]




   (l)   [Intentionally deleted.]


   (m)   a person, other than an individual or investment fund, that has net assets of at least CAD$5,000,000, as
         shown on its most recently prepared financial statements, and that was not formed for the sole purpose of
         making a representation to this effect in order to qualify as an accredited investor, (Note: your “net
         income” before taxes is found on your personal income tax return.)
   (n)   an investment fund that distributes or has distributed its securities only to
         (i)       a person that is or was an accredited investor at the time of the distribution,
         (ii)      a person that acquires or acquired securities in the circumstances referred to in Sections 2.10
                   [Minimum amount investment] or 2.19 [Additional investment in investment funds] of NI 45-106
                   or equivalent exemptions under applicable securities legislation as specified in Section 8.2 of NI
                   45-106, or
         (iii)     a person described in paragraph (i) or (ii) that acquires or acquired securities under Section 2.18
                   [Investment fund reinvestment] of NI 45-106,

   (o)   an investment fund that distributes or has distributed securities under a prospectus in a province of
         Canada for which the regulator or, in Quebec, the securities regulatory authority, has issued a receipt,

   (p)   a trust company or trust corporation registered or authorized to carry on business under the Trust and
         Loan Companies Act (Canada) or under comparable legislation in a province or territory of Canada or a
         foreign jurisdiction, acting on behalf of a fully managed account managed by the trust company or trust
         corporation, as the case may be,

   (q)   a person acting on behalf of a fully managed account managed by that person, if that person is registered
         or authorized to carry on business as an adviser or the equivalent under the securities legislation of a
         province or territory of Canada or a foreign jurisdiction,

   (r)   a registered charity under the Income Tax Act (Canada) that, in regard to the trade, has obtained advice
         from an eligibility adviser or an adviser registered under the securities legislation of the province or
         territory of the registered charity to give advice on the securities being traded,

   (s)   an entity organized in a foreign jurisdiction that is analogous to any of the entities referred to in
         paragraphs (a) to (d) or paragraph (i) in form and function,

   (t)   a person in respect of which all of the owners of interests, direct, indirect or beneficial, except the voting
         securities required by law to be owned by directors, are persons that are accredited investors. If you
         checked (t), please indicate the name and category of accredited investor (by reference to the applicable
         letter in this Appendix “A”) of each of:

                                           Name:                                     Category of Accredited Investor
         Owner:
         Owner:

         Owner:

         [attach sheet if more than 3 owners]
Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 22 of 25
                                                                                       CONFIDENTIAL


   (u)   an investment fund that is advised by a person registered as an adviser or a person that is exempt from
         registration as an adviser,

   (v)   a person that is recognized or designated by the securities regulatory authority or, except in Ontario and
         Québec, the regulator as an accredited investor, or

   (w)   a trust established by an accredited investor for the benefit of the accredited investor’s family members of
         which a majority of the trustees are accredited investors and all of the beneficiaries are the accredited
         investor’s spouse, a former spouse of the accredited investor or a parent, grandparent, brother, sister, child
         or grandchild of that accredited investor, of that accredited investor’s spouse or of that accredited
         investor’s former spouse. If you checked (w), please indicate the name and category of accredited
         investor (by reference to the applicable letter in this Appendix “A” of each of:

                                          Name:                                    Category of Accredited Investor
         Individual who established
         trust:

         Trustee:

         Trustee:

         Trustee:

         [attach sheet if more than 3 trustees]
         Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 23 of 25



                                                   SCHEDULE C

                     ELIGIBILITY REPRESENTATIONS OF CANADIAN INVESTOR
                               PERMITTED CLIENT CERTIFICATE

This Schedule must be completed by the Investor and forms a part of the Subscription Agreement to which it is
attached. All defined terms not specifically defined in this Certificate of Permitted Client are defined in Canadian
Securities Law.

(Check one or more, as applicable):

         (a)     a Canadian financial institution or a Schedule III bank;
         (b)     the Business Development Bank of Canada incorporated under the Business Development Bank of
                 Canada Act (Canada);
         (c)     a subsidiary of any person or company referred to in paragraph (a) or (b), if the person or company
                 owns all of the voting securities of the subsidiary, except the voting securities required by law to
                 be owned by directors of the subsidiary;
         (d)     a person or company registered under the securities legislation of a jurisdiction of Canada as an
                 adviser, investment dealer, mutual fund dealer or exempt market dealer;
         (e)     a pension fund that is regulated by either the federal Office of the Superintendent of Financial
                 Institutions or a pension commission or similar regulatory authority of a jurisdiction of Canada or
                 a wholly-owned subsidiary of such a pension fund;
         (f)     an entity organized in a foreign jurisdiction that is analogous to any of the entities referred to in
                 paragraphs (a) to (e);
         (g)     the Government of Canada or a jurisdiction of Canada, or any Crown corporation, agency or
                 wholly-owned entity of the Government of Canada or a jurisdiction of Canada;
         (h)     any national, federal, state, provincial, territorial or municipal government of or in any foreign
                 jurisdiction, or any agency of that government;
         (i)     a municipality, public board or commission in Canada and a metropolitan community, school
                 board, the Comité de gestion de la taxe scolaire de l'île de Montréal or an intermunicipal
                 management board in Québec;
         (j)     a trust company or trust corporation registered or authorized to carry on business under the Trust
                 and Loan Companies Act (Canada) or under comparable legislation in a jurisdiction of Canada or
                 a foreign jurisdiction, acting on behalf of a managed account managed by the trust company or
                 trust corporation, as the case may be;
         (k)     a person or company acting on behalf of a managed account managed by the person or company,
                 if the person or company is registered or authorized to carry on business as an adviser or the
                 equivalent under the securities legislation of a jurisdiction of Canada or a foreign jurisdiction;
         (l)     an investment fund if one or both of the following apply:
                 (i) the fund is managed by a person or company registered as an investment fund manager under
                     the securities legislation of a jurisdiction of Canada;
                 (ii) the fund is advised by a person or company authorized to act as an adviser under the securities
                      legislation of a jurisdiction of Canada;
         (m)     in respect of a dealer, a registered charity under the Income Tax Act (Canada) that obtains advice
                 on the securities to be traded from an eligibility adviser, as defined in section 1.1 of National
                 Instrument 45-106 Prospectus and Registration Exemptions, or an adviser registered under the
                 securities legislation of the jurisdiction of the registered charity;
         (n)     in respect of an adviser, a registered charity under the Income Tax Act (Canada) that is advised by
Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 24 of 25



      an eligibility adviser, as defined in section 1.1 of National Instrument 45-106 Prospectus and
      Registration Exemptions, or an adviser registered under the securities legislation of the jurisdiction
      of the registered charity;
(o)   an individual who beneficially owns financial assets, as defined in section 1.1 of National
      Instrument 45-106 Prospectus and Registration Exemptions, having an aggregate realizable value
      that, before taxes but net of any related liabilities, exceeds C$5 million;
(p)   a person or company that is entirely owned by an individual or individuals referred to in paragraph
      (o), who holds the beneficial ownership interest in the person or company directly or through a
      trust, the trustee of which is a trust company or trust corporation registered or authorized to carry
      on business under the Trust and Loan Companies Act (Canada) or under comparable legislation in
      a jurisdiction of Canada or a foreign jurisdiction;
(q)   a person or company, other than an individual or an investment fund, that has net assets of at least
      C$25 million as shown on its most recently prepared financial statements;
(r)   a person or company that distributes securities of its own issue in Canada only to persons or
      companies referred to in paragraphs (a) to (q) above.
          Case 1:21-cv-07642-PGG Document 1-1 Filed 09/13/21 Page 25 of 25



                                                        SCHEDULE D

      CONTACT INFORMATION – CANADIAN PROVINCIAL AND TERRITORIAL SECURITIES
                            REGULATORY AUTHORITIES


The contact information of the public official in                    Government of the Northwest Territories
the local jurisdiction who can answer questions                      Office of the Superintendent of Securities
about the security regulatory authority’s or                         P.O. Box 1320
regulator’s indirect collection of information                       Yellowknife, Northwest Territories X1A 2L9
is as follows:                                                       Attention: Deputy Superintendent, Legal &
                                                                     Enforcement
Alberta Securities Commission                                        Telephone: (867) 920-8984
Suite 600, 250 – 5th Street SW                                       Facsimile: (867) 873-0243
Calgary, Alberta T2P 0R4
Telephone: (403) 297-6454                                            Nova Scotia Securities Commission
Toll free in Canada: 1-877-355-0585                                  Suite 400, 5251 Duke Street
Facsimile: (403) 297-2082                                            Duke Tower
                                                                     P.O. Box 458
British Columbia Securities Commission                               Halifax, Nova Scotia B3J 2P8
P.O. Box 10142, Pacific Centre                                       Telephone: (902) 424-7768
701 West Georgia Street                                              Facsimile: (902) 424-4625
Vancouver, British Columbia V7Y 1L2
Inquiries: (604) 899-6854                                            Government of Nunavut
Toll free in Canada: 1-800-373-6393                                  Department of Justice
Facsimile: (604) 899-6581                                            Legal Registries Division
Email: inquiries@bcsc.bc.ca                                          P.O. Box 1000, Station 570
                                                                     1st Floor, Brown Building
The Manitoba Securities Commission                                   Iqaluit, Nunavut X0A 0H0
500 – 400 St. Mary Avenue                                            Telephone: (867) 975-6590
Winnipeg, Manitoba R3C 4K5                                           Facsimile: (867) 975-6594
Telephone: (204) 945-2548
Toll free in Manitoba 1-800-655-5244                                 Ontario Securities Commission
Facsimile: (204) 945-0330                                            20 Queen Street West, 22nd Floor
                                                                     Toronto, Ontario M5H 3S8
Financial and Consumer Services Commission (New Brunswick)           Telephone: (416) 593- 8314
85 Charlotte Street, Suite 300                                       Toll free in Canada: 1-877-785-1555
Saint John, New Brunswick E2L 2J2                                    Facsimile: (416) 593-8122
Telephone: (506) 658-3060                                            Email: exemptmarketfilings@osc.gov.on.ca
Toll free in Canada: 1-866-933-2222                                  Public official contact regarding indirect collection of
Facsimile: (506) 658-3059                                            information: Inquiries Officer
Email: info@fcnb.ca
                                                                     Prince Edward Island Securities Office
Government of Newfoundland and Labrador                              95 Rochford Street, 4th Floor Shaw Building
Financial Services Regulation Division                               P.O. Box 2000
P.O. Box 8700                                                        Charlottetown, Prince Edward Island C1A 7N8
Confederation Building                                               Telephone: (902) 368-4569
2nd Floor, West Block                                                Facsimile: (902) 368-5283
Prince Philip Drive
St. John’s, Newfoundland and Labrador A1B 4J6                        Financial and Consumer Affairs Authority of
Attention: Director of Securities                                    Saskatchewan
Telephone: (709) 729-4189                                            Suite 601 - 1919 Saskatchewan Drive
Facsimile: (709) 729-6187                                            Regina, Saskatchewan S4P 4H2
                                                                     Telephone: (306) 787-5879
Autorité des marchés financiers                                      Facsimile: (306) 787-5899
800, Square Victoria, 22e étage
C.P. 246, Tour de la Bourse                                          Office of the Superintendent of Securities
Montréal, Québec H4Z 1G3                                             Government of Yukon
Telephone: (514) 395-0337 or 1-877-525-0337                          Department of Community Services
Facsimile: (514) 873-6155 (For filing purposes only)                 307 Black Street, 1st floor
Facsimile: (514) 864-6381 (For privacy requests only)                Box 2703, C-6
Email: financementdessocietes@lautorite.qc.ca                        Whitehorse, Yukon Y1A 2C6
(For corporate finance issuers);                                     Telephone: (867) 667-5466
Email: fonds_dinvestissement@lautorite.qc.ca                         Facsimile: (867) 393-6251
(For investment fund issuers)                                        Email: Securities@gov.yk.ca
